Citation Nr: 0324090	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Feasibility of a vocational rehabilitation training program 
under the provisions of Chapter 31, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from May 1953 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).

The Board notes that the VBA AMC has not provided the veteran 
notice of the provisions of the VCAA.  The evidence also 
shows the VBA AMC has not considered the claim under the 
provisions of the VCAA.  


Under additional regulations issued after enactment of the 
VCAA, and effective February 22, 2002, the Board conducted 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

In this case the Board conducted additional evidentiary 
development of the issue regarding feasibility of a 
vocational rehabilitation training program under the 
provisions of Chapter 31.  The appellant underwent a VA 
psychiatric examination in May 2003, and that report has been 
associated with the claims folder.  This report has not been 
considered by the VBA AMC and the appellant has not waived 
initial VBA AMC consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) emphasized that the 
Board's is "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the "agency of 
original jurisdiction" (AOJ) (which in this case is the VBA 
AMC) for initial consideration and without having to obtain 
the appellant's waiver.  Disabled Am. Veterans, 327 F.3d at 
1346-47.  The CAFC found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."  Id. at 
1347.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should provide appellant 
with the notice requirements of the VCAA 
as clarified by Quartuccio, supra.  The 
VBA AMC should advise appellant that he 
has up to one year after a VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The VBA AMC should conduct any 
development/action brought about by the 
appellant's response.  

4.  The VBA AMC should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification required by the VCAA of 2000 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
contained in the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of feasibility of 
a vocational rehabilitation training 
program under the provisions of Chapter 
31, including the evidence added to the 
claims folder since the October 2001 
statement of the case.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

